Citation Nr: 0403488	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  97-29 662	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for the residuals of a 
right eye injury.

3.  Entitlement to a rating in excess of 40 percent for the 
veteran's service-connected low back disability, 
characterized as the residuals of an injury of the coccyx and 
lumbosacral strain and arthritis.  

4.  Entitlement to an effective date earlier than May 2, 
1991, for a 40 percent rating for the veteran's service-
connected low back disability, characterized as the residuals 
of an injury of the coccyx and lumbosacral strain and 
arthritis.  

5.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TR).

(The following issues will be the subjects of a separate 
decision:  

1.  Whether the Board's February 3, 1976, decision, which 
denied entitlement to service connection for arthritis of the 
cervical, dorsal, and lumbar spines, should be revised or 
reversed due to clear and unmistakable error (CUE.).

2.  Whether the Board's April 22, 1981, rating decision, 
which denied entitlement to a rating in excess of 10 percent 
for the residuals of an injured coccyx, should be revised or 
reversed due to CUE.))


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1946 to November 1947.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2001.  The Board found that the 
veteran had submitted new and material evidence with which to 
reopen a claim of entitlement to service connection for neck 
disability.  That issue was then remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for a de novo review of the record and a decision 
on the merits of the claim.  The Board also remanded the 
issue of entitlement to an effective date prior to May 2, 
1991, for an increased evaluation for the veteran's service-
connected residuals of a coccyx injury and lumbosacral 
disability, including arthritis of the lumbar spine.  The 
Board noted that in conjunction with his appeal, the veteran 
had raised contentions to the effect that prior VA decisions 
had been incorrect due to CUE.  Accordingly, the Board 
requested that the RO clarify the prior decisions to which 
the veteran was referring.  Finally, the Board noted that 
during the pendency of the appeal, there had been a 
significant change in the law.  On November 9, 2000, the 
President had signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

Following the requested development, the Detroit RO denied 
the veteran's claim of entitlement to service connection for 
neck disability.  The RO also denied an effective date prior 
to May 2, 1991, for an increased evaluation for the veteran's 
service-connected residuals of a coccyx injury and 
lumbosacral strain and arthritis.  The veteran identified an 
April 1981 Board decision which he felt was the product of 
CUE and motioned the Board to revise or reverse that 
decision.  As noted above, that claim is the subject of a 
separate decision by the Board.  Finally, the RO noted that 
the veteran had made additional claims of entitlement to 
service connection for the residuals of a right eye injury; 
entitlement to a rating in excess of 40 percent for his 
service-connected residuals of a coccyx injury and 
lumbosacral strain and arthritis; and entitlement to a TR.  
The RO denied those claims.  The veteran disagreed with those 
decisions and perfected an appeal to the Board.  Those issues 
were merged with those before the Board in September 2001.  
Thereafter, the case was returned to the Board for further 
appellate action.



After reviewing the record, the Board is of the opinion that 
further development is required with respect to the following 
issues:

Entitlement to a rating in excess of 40 
percent for the veteran's service-
connected service-connected low back 
disability, characterized as the 
residuals of an injury of the coccyx and 
lumbosacral strain and arthritis.  

Entitlement to a TR.

Accordingly, those issues are the subject of a remand at the 
end of this decision.  They are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further action is required on his 
part.

In his various statements, received during the pendency of 
this appeal, the veteran raised contentions to the effect 
that the RO committed CUE in its September 1996 decision, 
when it assigned an effective date of May 2, 1991, for a 40 
percent rating for his service-connected residuals of an 
injury to the coccyx and lumbosacral strain and arthritis.  
That claim not been considered by the RO or otherwise 
developed for appeal.  Therefore, the Board has no 
jurisdiction over that claim and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2003).  It is referred to the RO, however, for any response 
it feels is appropriate.

In a statement, received in April 2000, the veteran contended 
that there had been CUE in the original rating decision in 
January 1948 when RO service-connected only the residuals of 
an injury of the coccyx and not of the lumbosacral spine.  
Again, that claim not been considered by the RO or otherwise 
developed for appeal.  Therefore, the Board has no 
jurisdiction over that claim and it will not be considered 
below.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  It is 
also referred to the RO, for any response which the RO feels 
is appropriate.




FINDINGS OF FACT

1.  Cervical spine disability, including arthritis, was first 
manifested many years after service, and there is no 
competent evidence that it is any way related thereto.

2.  There is no competent evidence that the veteran's 
cervical spine disability is proximately due to or 
chronically worsened by his service-connected residuals of an 
injury of the coccyx and lumbosacral strain and arthritis.  

3.  There is a nexus between the veteran's right eye injury 
in service and the development of a right corneal scar and 
right epiretinal membrane.

4.  On October 11, 1991, the RO received the veteran's claim 
of entitlement to a rating in excess of 10 percent for his 
service-connected residuals of an injury of the coccyx and 
lumbosacral strain and arthritis.  

5.  By a rating action, issued in September 1996, the RO 
raised the rating for the veteran's residuals of an injury of 
the coccyx and lumbosacral strain and arthritis from 10 to 40 
percent, effective May 2, 1991.

6.  From October 11, 1990, through May 1, 1991, there was no 
ascertainable increase in the veteran's residuals of an 
injury of the coccyx and lumbosacral strain and arthritis. 


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability, including 
arthritis, is not the result of disease or injury incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  The criteria for finding that the veteran's cervical 
spine disability, including arthritis, is secondary to 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2003).

3.  The veteran's right corneal scar and right epiretinal 
membrane are the result of a right eye injury in service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

4.  The criteria for an effective date prior to May 2, 1991, 
for a 40 percent rating for the veteran's service-connected 
service-connected residuals of an injury of the coccyx and 
lumbosacral strain and arthritis have not been met.  
38 U.S.C.A. §§ 5110(a)-(b)(2), 5102, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory obligation to assist the veteran in 
the development of his claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a) (2003).  Such obligation 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

By virtue of information sent to the veteran in the 
Statements of the Case (SOC's); the Supplemental Statements 
of the Case (SSOC's); the Board's remand of September 2001; 
VA Form 21-8940, Veteran's Application for Increased 
Compensation due to Unemployability, received in February and 
March 2002; and letters sent to the veteran in January and 
September 2002, the veteran and his representative were 
notified of evidence necessary to substantiate his claim of 
entitlement to service connection for diabetes mellitus.  
Indeed, the SSOC issued in August 2002 and the SOC issued in 
March 2003 set forth the provisions of 38 C.F.R. § 3.159 with 
respect to all of the issues on appeal.  Those provisions 
informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The following evidence has been received in support of the 
various issues on appeal: the veteran's service medical 
records; records and/or reports from C. E. L., M.D., dated 
from September 1951 through March 1956; reports of 
examinations performed by the VA in December 1951, July 1953, 
December 1955, June 1956, May and November 1965, November 
1966, March 1972, April 1975, February 1980, November 1991, 
May and September 1998, May and September 2002; records 
and/or reports from J. T. J., M.D., dated in July and 
December 1953; a report of examination, dated in May 1956; an 
April 1960 statement by W. D. P., M.D.; records reflecting 
private medical treatment from August 1963 through August 
1978; records and/or reports from Munson Medical Center 
reflecting the veteran's treatment from August 1965 through 
June 1972 and in September 1998; records and/or reports from 
the veteran's former employer, dated in January 1969 and 
March 1977; an opinion from a VA physician, dated in April 
1972; reports of VA hospitalizations in March 1974, from 
April to May 1974, and in June 1974 (including a progress 
notes, dated in May and June 1974); records and/or reports 
from E. E. H., M.D., dated from April 1965 through October 
1977; records and/or reports from W. J. C., D.O., dated from 
October 1971 through June 1982; records and/or reports from 
J. O. E., M.D., dated from October 1974 through January 1975; 
records and/or reports from O. V. C., M.D., dated from April 
1975 through December 1979; a September 1975 statement from 
R. E. B., RPT; a June 1976 report from R. J. G., D.O; a 
September 1976 report from H. D. V., M.D.; records and/or 
reports reflecting the veteran's hospitalization at the 
Traverse City Osteopathic Hospital from June to July 1977 and 
from August to September 1981; records and/or reports from 
P. J. T., M.D., dated in September and October 1977; a report 
from J. S. W., M.D., dated in January 1978; statements from 
several VA M.D.'s authorizing physical therapy for the 
veteran from November 1978 through May 1994; a January 1980 
report from F. M. V., M.D.; a July 1982 statement from the 
veteran's ex-wife; records and/or reports from D. J. W., 
D.O., dated from October 1984 to January 2003; records and/or 
reports from J. E. Z., M.D., dated in February 1986; records 
and/or reports from G. B. W., M.D., dated in November 1986; 
transcripts of hearings held at the RO in July 1992 and 
November 1997; records and/or reports reflecting the 
veteran's treatment at the VA from May 1998 through July 
2001; and a report from A. N., M.D., dated in September 2001.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issues of entitlement to service connection for cervical 
spine disability; entitlement to service connection for the 
residuals of a right eye injury; and entitlement to an 
effective date prior to May 2, 1991, for a rating in excess 
of 10 percent for the veteran's service-connected residuals 
of a coccyx injury and lumbar strain and arthritis.  As such, 
there is no reasonable possibility that further development 
would unearth any additional relevant evidence.  Indeed, such 
development would serve no useful purpose and, therefore, 
need not be performed in order to meet the requirements of 
the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Accordingly, adjudication of 
this appeal, without referral to the RO for initial 
consideration under VCAA, poses no threat of harm or 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  

II.  Service Connection

The veteran seeks entitlement to service connection for 
cervical spine disability and for the residuals of a right 
eye injury.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

A.  The Cervical Spine

The veteran raises contentions to the effect that his 
cervical spine disability is the result of his back injury in 
service or that it is proximately due to or the result of his 
service-connected residuals of an injury of the coccyx and 
lumbar strain and arthritis.

The veteran's service medical records are completely negative 
for any complaints or clinical findings of cervical spine 
disability.  
Complaints of cervical spine pain were first clinically 
recorded in the mid-1960's.  In August 1965, E. E. H., M.D., 
stated that the veteran had considerable pain at the junction 
of the cervical and dorsal vertebrae.  Other private medical 
records show that from August 1966 to June 1968, the veteran 
was treated for various complaints, including a crick in his 
neck and pain and muscle spasms in the area of his cervical 
spine.  Despite those complaints, there was no diagnosis of 
any cervical spine disability.  Such disability was not 
clinically reported until April 1975.  At that time, X-rays 
taken during a VA examination, confirmed the presence of 
minimal degenerative arthritis of the cervical spine with 
narrowing of the interspace at C5-C6.  Since that time, 
private health care providers, as well as those from the VA, 
have essentially confirmed those findings and have also noted 
degenerative changes at C6-C7 and C7-T1.  Such findings 
notwithstanding, there was no competent evidence of a nexus 
to service.

In June 1982, W. J. C., D.O., reported that the veteran had a 
history of cervical spine abnormalities dating back to 
service; however, that history was reported by the veteran 
and is not corroborated by a review of the record.  As such, 
it cannot be considered competent evidence of a relationship 
between the veteran's cervical spine disability and service.  
See, e.g, LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)  Moreover, following 
an examination of the veteran in March 2000, D. J. W., D.O., 
was unable to say whether the veteran's cervical spine 
disability was due to an injury in service.  He noted that 
the veteran's fall from a truck in 1947 could have done 
significant damage to the veteran's cervical spine, as well 
as his lumbar spine, which showed up years later as 
degenerative joint disease, i.e., arthritis.  Greyzck v. 
West, 12 Vet. App. 288, 291 (1999).  He noted, however, that 
degenerative joint disease could occur as a natural process 
of aging but that injury could aggravate it or bring it on 
earlier.  In any event, he did not say which was applicable 
to the veteran's case.  

In May 2002, pursuant to the Board's September 2001 remand, 
the veteran underwent a VA orthopedic examination to 
determine the time of onset of the veteran's cervical spine 
disability and to determine whether it was as likely as not 
the result of the veteran's fall from a truck in service in 
1947.  Following the examination, which included a review of 
the veteran's claims file and of the Board's remand, the 
examiner concluded that the veteran had cervical spondylosis 
involving different areas, including C5-C6 and C6-C7.  The 
examiner also noted that the veteran had facet arthritis.  
Both the spondylosis and arthritis were confirmed by X-rays.  
Other than a 20 year history reported by the veteran, the 
examiner was unable to give a time of onset for the veteran's 
cervical spine disability.  He was able to say, however, that 
such disability was unlikely related to the veteran's injury 
in service, as such a conclusion was not supported by the 
record.  

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for cervical spine disability on any basis.  The 
evidence in support of the veteran's claim is either by his 
report alone or is speculative at best.  Indeed, Dr. W.'s 
March 2000 opinion presents no more than possibilities and is 
not based on a review of the entire claims folder.  The only 
opinion so based is that expressed by the September 2002 VA 
examiner.  Although he is unable to identify a time certain 
for the onset of the veteran's cervical spine disability, he 
states unequivocally that it is unrelated to service.  
Moreover, there is no competent evidence of any relationship 
to disability for which service connection has been 
established.  When viewed in the context of a record that is 
silent for any recorded complaints or clinical findings of 
cervical spine disability until many after service, the Board 
concludes that service connection is not warranted.  

In arriving at this decision, the Board does not doubt the 
sincerity of the veteran's beliefs that his cervical spine 
disability had its onset as a result of an injury in service 
or the result of disability for which service connection has 
already been established.  As a layman, however, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, his opinion without more, 
cannot be considered competent evidence of service 
connection.

B.  The Right Eye

The veteran's service medical records show that in October 
1947, he sustained a right eye injury when he was struck in 
that eye by another enlisted man at the Enlisted Mens' Club.  
An ice pack and merthiolate were applied.  No residual 
disability was reported, however, and he received no further 
treatment for right eye disability in service.  Indeed, 
during his service separation examination in November 1947, 
there were no reports of any eye abnormalities, and his 
visual acuity was 20/20, bilaterally.

Following service, it was noted that the veteran wore glasses 
(see, e.g., the report from Traverse City Osteopathic 
Hospital, reflecting the veteran's hospitalization from 
August to September 1981).  From July 2000 through March 
2003, private health care providers/examiners, as well as 
those from the VA, noted that the veteran had various eye 
abnormalities, including decreased visual acuity, primarily 
on the right; a scar on the right cornea; a right epiretinal 
membrane; and bilateral cataracts.  In September 2001, a 
private ophthalmologist, D. J. W., D.O, was concerned that 
the veteran might have decreased macular function, secondary 
to the eye trauma in service.  Accordingly, he referred the 
veteran to A. N., M.D., for a retinal consultation.  
Following an examination in September 2001, Dr. N. found it 
certainly plausible that the condition of the veteran's right 
eye, particularly the corneal scar and epiretinal membrane, 
were sustained as a result of the veteran's right eye injury 
in service.  In September 2002, following a VA eye 
examination, the examiner concluded that the veteran's loss 
of vision in his right eye was most likely due to the 
epiretinal membrane and cataracts.  While the examiner did 
not report a nexus to service, he or she did not discount 
such a possibility.  

When viewed in a light most favorable to the veteran, the 
foregoing evidence suggests that service connection for the 
residuals of a right eye injury, diagnosed primarily as a 
right corneal scar and right epiretinal membrane, is 
warranted.  At the very least, such evidence is in relative 
equipoise.  That is, there is an approximate balance of 
evidence both for and against the veteran's claim which does 
not satisfactorily prove or disprove the claim.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To 
that extent, the veteran's appeal is granted.

III.  Earlier Effective Date

The veteran seeks an effective date prior to May 2, 1991, for 
a 40 percent rating for his service-connected residuals of an 
injured coccyx and lumbar strain and arthritis.  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

On October 11, 1991, the RO received the veteran's claim of 
entitlement to a rating in excess of 10 percent for his 
service connected residuals of an injured coccyx and lumbar 
strain and arthritis.  In a decision issued in August 1995, 
the Board raised that rating to 40 percent.  In so doing, the 
Board noted support for its decision primarily in statements 
by the veteran's treating medical provider, D. J. W., D.O.  
By a rating action in October 1995, the RO assigned an 
effective date for that rating of October 11, 1991.  The 
veteran disagreed with that date, and this appeal ensued.  

In a rating action in September 1996, the RO noted that at 
the time it received the veteran's claim for an increased 
rating, it also received a statement, dated May 2, 1991, in 
which Dr. W. reported many of the symptoms which led the 
Board to assign the 40 percent rating for the veteran's 
residuals of an injured coccyx and lumbar strain and 
arthritis.  Consequently, the RO adjusted the effective date 
of that rating to May 2, 1991.  The veteran continues to 
disagree with that effective date, contending that he has 
been appealing his rating for the residuals of an injured 
coccyx almost continuously since service connection was 
awarded in the late 1940's.

Prior to May 2, 1991, the VA had denied on many occasions the 
veteran's claim of entitlement to a rating in excess of 10 
percent for his service-connected residuals of an injured 
coccyx.  The last such decision had been rendered by the RO 
in April 1987.  The following month, the veteran had been 
notified of that decision, as well as his appellate rights; 
however, a Notice of Disagreement had not been received with 
which to initiate the appellate process.  Accordingly, that 
decision had become final under the law and regulations then 
in effect.  38 U.S.C. § 4005 (1982); 38 C.F.R. § 19.192 
(1986).  Thereafter, a claim for an increased rating for the 
residuals of an injured coccyx was not received until October 
11, 1991.  

As noted in the applicable law and regulations, the effective 
date of any increase could not precede the date of the 
receipt of the claim, unless it was ascertainable that an 
increase in disability has occurred during the preceding 
year, provided that the application therefor is received 
within one year from such date.  That is, the effective date 
could not precede October 11, 1990.  

The only record relating to the veteran's medical treatment 
between October 11, 1990, and May 2, 1991, was a statement 
from a VA physician authorizing Dr. W. to provide the veteran 
physical therapy.  Such authorization did not specify the 
nature of the disability, let alone the manifestations of 
such disability.  Therefore, it was insufficient to show that 
there had been an ascertainable increase in the veteran's 
service-connected residuals of an injured coccyx.  

In light of the foregoing, the Board finds no evidence, dated 
between October 11, 1990, and May 2, 1991, of an 
ascertainable increase in the veteran's residuals of an 
injured coccyx and lumbar strain and arthritis.  As such, 
there is simply no legal basis for an effective date for the 
40 percent rating prior to May 2, 1991. The law is 
dispositive of the issue; and, therefore, that portion of the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 




ORDER

Service connection for the residuals of a right eye injury, 
diagnosed primarily as a right corneal scar and a right 
epiretinal membrane, is granted.

Service connection for cervical spine disability is denied.

An effective date earlier than May 2, 1991, for a 40 percent 
rating for the veteran's service-connected residuals of an 
injury of the coccyx and lumbosacral strain and arthritis is 
denied.  


REMAND

The veteran also seeks entitlement to an increased rating for 
his service-connected low back disability.

At the outset of the veteran's claim, his service-connected 
low back disability was rated in accordance with 38 C.F.R. 
§ 4.71a, DC's 5294 and 5295.  Under those DC's, a 40 percent 
rating was warranted for a sacroiliac injury and weakness 
and for lumbosacral strain manifested by listing of the 
whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
That was the highest schedular evaluation available for the 
veteran's service-connected low back disability.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected low back disability.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective September 
26, 2003.  Inasmuch as the veteran's claim was filed before 
the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 
3-00.

Under the revised regulations, the veteran's low back 
disability is rated in accordance with a general rating 
formula under 38 C.F.R. § 4.71, DC's 5236 (sacroiliac injury 
and weakness) and 5237 (lumbosacral strain).  A 40 percent 
rating is warranted when forward flexion of the thoracolumbar 
spine is accomplished to 30 degrees or less; or, when there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

The veteran's low back disability was last examined by the VA 
when the old regulations were in effect (September 2002).  
Accordingly, further development is warranted to comply with 
the new regulations.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

The veteran also seeks entitlement to a TR.  That issue is 
inextricably intertwined with the issue of entitlement to an 
increased rating for the veteran's service-connected low back 
disability.  As such, it will be held in abeyance pending 
resolution of the increased rating issue.  See, e.g., Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In light of the foregoing, the case is remanded for the 
following actions:

1.  Review the claims file and ensure 
that the VA has accomplished all 
statutory and regulatory duties to assist 
the veteran in the development of his 
claim.  This must include, but is not 
limited to, written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the VA will 
obtain for him.  See Quartuccio.  

2.  When the actions in paragraph 1 have 
been completed, schedule the veteran for 
an orthopedic examination to determine 
the extent of his service-connected low 
back disability, characterized as the 
residuals of an injury of the coccyx and 
lumbosacral strain and arthritis.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  The examiner must 
perform the following actions:

a)  The physician must set forth the 
manifestations of the veteran's 
service-connected low back 
disability and distinguish them from 
any other low back disability found 
to be present.  

b)  The examiner must note the range 
of motion of the lumbar spine.  In 
so doing, round each range of motion 
measurement to the nearest five 
degrees.  If the veteran has 
limitation of motion of the lumbar 
spine, the physician examiner must 
render an opinion as to the degree 
of limitation, i.e., slight, 
moderate, or severe.  In some cases 
(e.g, those where limitation of 
motion is associated with age, body 
habitus, neurologic disease, or 
other factors not the result of 
disease or injury of the spine), the 
range of motion of the veteran's 
thoracolumbar spine may still be 
considered normal, even though it 
does not conform to the range of 
motion generally considered normal 
by the VA.  See Note (2), 38 C.F.R. 
§ 4.71.  In such cases, the examiner 
must supply an explanation as to why 
the range of motion is normal for 
that individual.  

c)  If ankylosis of the 
thoracolumbar spine is present, the 
examiner must state whether it is 
favorable or unfavorable.  For VA 
compensation purposes, unfavorable 
ankylosis is a condition in which 
the entire thoracolumbar spine is 
fixed in flexion or extension, and 
the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
breathing limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; or neurologic 
symptoms due to nerve root 
stretching.  (Fixation of a spinal 
segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.)

d)  The examiner must note whether 
there is listing of the whole spine 
to the opposite side, positive 
Goldthwait's sign, marked limitation 
of forward bending in the standing 
position, a loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of the 
joint space, or some of the above 
with abnormal mobility on forced 
motion.  

e)  The examiner must describe the 
extent of any incoordination, 
weakened movement, and/or excess 
fatigability.  The examiner must 
also identify any objective evidence 
of pain or functional loss due to 
pain.  The examiner must also 
express an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups 
(if the veteran describes flare-
ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion during flare-
ups.  If this is not feasible, the 
examiner should so state.  

f)  Any associated objective 
neurologic abnormalities, including, 
but not limited to, bowel or bladder 
impairment, separately, are to be 
evaluated under an appropriate DC.  

g)  The examiner must provide an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that the veteran's service-
connected low back disability 
renders him unable to obtain or 
maintain substantially gainful 
employment.  

h)  The rationale for all opinions 
must be set forth in writing.

3.  When all of the requested actions 
have been completed, the RO should 
undertake any other indicated development 
and then readjudicate the issues of 
entitlement to increased rating for his 
service-connected low back disability, 
characterized as the residuals of an 
injury of the coccyx and lumbosacral 
strain and arthritis and entitlement to a 
TR.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



